BLODGETT, J.
Heard jury trial waived.
Action to recover a broker’s commission for the sale of a rooming house.
Defendant admits placing her property in the hands of plaintiff under a contract that the amount to be received for her property was $4,000 and the commission to be 10 per cent.
This contract was not carried out. Subsequently, the defendant traded off her rooming house for certain real estate at Oakland Beach.
The question is whether plaintiff was the efficient agent in bringing about this exchange.
The Court is of the opinion from the defendant’s testimony that the negotia*126tions were begun through the plaintiff and that the plaintiff was the agent who brought the parties together.
For plaintiff: Jonas Sallet.
For defendant: Mortimer G. Cummings.
Decision for the plaintiff for $200.